Citation Nr: 1804098	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  16-56 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision and an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  



The Veteran has reported that during service he carried heavy gear up and down mountains and over rough trails on a daily basis while in Korea for 14 months.  With respect to in-service symptoms, he stated that his calves would get sore during marches and that he would have to "fall out."  He denied experiencing and symptoms in his feet or back during service.  He stated that he first started having trouble with his back and feet in the early 2000s.  The Veteran had asserted that his back, leg, and foot disorders resulted from carrying heavy equipment and marching in service.  He has also stated that his left leg disorder started as a result of his back.  The Board finds that VA examinations are warranted to address the Veteran's assertions.  

Further, the Board notes that the Veteran is treated by private physicians for his claimed disorders.  As this matter is being remanded, the Veteran should be afforded an opportunity to submit any additional private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated treatment records from Dr. Zimmerman, as well as his complete treatment records from Dr. Scales and from Panoramic Ortho.

2.  Thereafter, schedule the Veteran for appropriate VA compensation examinations to determine the nature and etiology of his back disorder, radiculopathy of the left lower extremity, and bilateral foot disorder.  The entire claims file, to include a copy of this REMAND must be made available to the examiner(s) in conjunction with the opinion(s).  The examiner(s) must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner(s) should elicit a fill history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner(s) must provide answers to the following:

(a)  Identify, by diagnosis, each back, left lower extremity (i.e., radiculopathy), and bilateral foot disorder (to include any plantar fasciitis) found to be present.

(b)  For each back disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include carrying heavy gear up and down mountains and over rough trails on a daily basis in Korea for 14 months.  In providing this opinion, the examiner should consider the Veteran's statements that his calves would get sore during marches and that he would have to "fall out."  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's radiculopathy of the left lower extremity had its clinical onset during active service or is related to any incident of service, to include carrying heavy gear up and down mountains and over rough trails on a daily basis in Korea for 14 months.  In providing this opinion, the examiner should consider the Veteran's statements that his calves would get sore during marches and that he would have to "fall out."  



(d)  For each foot disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include carrying heavy gear up and down mountains and over rough trails on a daily basis in Korea for 14 months.  In providing this opinion, the examiner should consider the Veteran's statements that his calves would get sore during marches and that he would have to "fall out."  

The examiner(s) must provide a complete rationale for all opinions provided.  If the examiner(s) is unable to provide any opinion as requested, the examiner(s) should fully explain the reason why such opinion could not be rendered.  

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




